DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or suggest the claimed Mw/Mn range. Further searching of prior art in general also did not suggest why it would be obvious to have such a low, restricted range within the overall context of the claimed limitations.
Response to Amendment
	The Examiner acknowledges the remarks filed on 12/3/21.  Claims 1-20 have been canceled. Claims 21-30 have been indicated as allowable. Claims 31-43 are pending rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tso USPA_20140256899_A1 in view of Lustiger USPA_20050256266_A1.
5.	Regarding Claims 31-43, Tso discloses a film (Title) comprising ethylene alpha-olefin copolymer composition characterized by having a density in the range of 0.910 g/cc to 0.930 g/cc, melt index from 0.5 to 3 g/10 min, Mw/Mn ranging from 3.4, Mw from 86 kg/mol to 160 kg/mol, and Mz ranging from 210 kg/mol to 500 kg/mol (Abstract); all of which substantially overlaps with Applicants’ claimed ranges.  Given the aforementioned Mz and Mw ranges, the Mz/Mw, of Tso, would also fall into the claimed range of instant Claim 35.  Furthermore, Tso discloses the CY-a parameter for said composition to range from 0.400 to 0.680 (paragraph 0057); thereby teaching the instantly claimed ranges.  Additionally, Tso discloses having an ATREF profile that has two peaks (paragraph 0059) corresponding to temperatures ranges (See Figure 1) that overlaps with the temperature ranges being claimed in instant Claims 31, 33, and 41.  Also, Tso discloses a MD Elmendorf tear strength ranging from 70 to 300 g/mil and the TD Elemendorf tear strength ranging from 250-650, and having an MD:TD ratio (paragraph 0064) that overlaps with Applicants’ claimed ranges.  Moreover, Tso discloses having a haze of less than 10% and a dart impact strength of greater than 500 g/mil (Table 3) as is being claimed by Applicants.  Tso discloses using 1-butene, 1-hexene, and 1-octene (paragraph 0039) as is being claimed by Applicants.  Tso discloses using a single reactor (paragraph 0019) and a post reactor blend (paragraph Tso further discloses using two homogeneously branched (paragraph 0032) ethylene polymer components (paragraph 0069), each of which can have a HLMI/MI ranging from 12 to 26 g/10 min (paragraph 0045) thereby teaching Applicants’ claimed ranges.  Tso specifically discloses that its MTE-A ethylene polymer component (corresponds to claimed second ethylene polymer component) can range from 20 to 50 wt% while its MTE-B (corresponds to claimed first ethylene polymer component) can range from 50 to 80% (paragraph 0069) thereby teaching Applicants’ claimed concentration ranges.  Also, Tso discloses making a blown film (corresponds to claimed article) having a thickness of 25 microns (0.98 mils) (paragraph 0061) thereby teaching Applicants’ claimed range. 
6.	However, Tso does not suggest the claimed melt index and density for its corresponding second ethylene.
7.	Lustiger discloses a polyethylene composition in which a blend of a first and second polyethylene is utilized (Abstract). Lustiger further discloses using a second polyethylene that can have a density ranging from 0.945 to 0.975 g/cm3 and a melt index of 1.5 to 12 g/10 min; which results in improved physical properties and environment stress, crack resistance, and izod impact resistance, ductile break properties, deflection resistance, and creep and fatigue resistance (Abstract).
8.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the second ethylene, of Tso, by using the second PE of Lustiger. One of ordinary skill in the art would have been motivated in doing so in order to obtain a host of improved properties.
Tso in view of Lustiger, it would be expected for the latter to inherently possess the same CY-a values as that being claimed.  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
Response to Arguments
Applicant's arguments filed 6/17/21 have been fully considered but they are not persuasive. 
Applicants state:  “Lustiger is directed to rotational molding applications and to compositions having an overall density of 0.930 to 0.955 g/cm3 which is far above the density range recited in independent claims 31 and 41. Thus, there is no motivation to combine the cited references, nor any reasonable expectation that the combination would successfully produce the claimed polymer compositions. A skilled artisan armed with the disclosure of Tso would find no advantage or benefit to the use of the second polyethylene component from Lustiger in the compositions of Tso, because doing so would result in an overall composition density required by Lustiger of 0.930 to 0.955 g/cm3, which is far above the density ranges recited in independent claims 31 and 41.”
The Examiner respectfully submits that the primary reference does not teach the claimed second ethylene polymer density as is currently found in instant, independent Claim 41. To overcome this deficiency, Lustiger was combined to indicate how using a second polyethylene that can have a density ranging from 0.945 to 0.975 g/cm3 meets this instantly claimed range. Furthermore, the motivation behind such a combination would be due to the fact that Lustiger discloses that it leads to improved physical properties and environment stress, crack resistance, and izod impact resistance, ductile break properties, deflection resistance, and creep and fatigue resistance (Abstract).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        December 7, 2021